
	
		I
		111th CONGRESS
		1st Session
		H. R. 3936
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Pomeroy (for
			 himself and Mr. Tiberi) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Internal Revenue Code of 1986 to allow time for pensions to fund
		  benefit obligations in light of economic circumstances in the financial markets
		  of 2008, and for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Preserve Benefits and Jobs Act
			 of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Single Employer Plans
					Sec. 101. Extended period for single-employer defined benefit
				plans to amortize certain shortfall amortization bases.
					Sec. 102. Expansion of corridor within which single-employer
				defined benefit plans are allowed to average asset values.
					Sec. 103. Lookback for benefit accrual restriction.
					Sec. 104. Lookback for credit balance rule.
					Sec. 105. Clarification of treatment of expenses.
					Sec. 106. Information reporting.
					Sec. 107. Benefit restriction effective date for collectively
				bargained plans.
					Sec. 108. Social Security level-income options.
					Sec. 109. PBGC guarantee.
					Sec. 110. Application of extended amortization period to plans
				subject to prior law funding rules.
					Sec. 111. Additions to funding-based limits on benefits and
				benefits accruals under single-employer plans.
					Sec. 112. Reportable events.
					Title II—Multiemployer Plans
					Sec. 201. Adjustments to funding standard account rules;
				reporting clarification.
					Sec. 202. Multiemployer plans in endangered or critical
				status.
					Sec. 203. Multiemployer plan mergers and alliances.
					Sec. 204. Strengthening participants’ benefit
				protections.
				
			ISingle Employer
			 Plans
			101.Extended period for
			 single-employer defined benefit plans to amortize certain shortfall
			 amortization bases
				(a)Amendments to
			 ERISA
					(1)In
			 generalParagraph (2) of section 303(c) of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the end the
			 following subparagraphs:
						
							(D)Special
				rule
								(i)In
				generalIn the case of the shortfall amortization base of an
				active plan for any applicable plan year, the shortfall amortization
				installments are the amounts described in clause (ii) or clause (iii), as
				applicable, determined pursuant to clause (iv).
								(ii)7-year
				amortization
									(I)In
				generalThe shortfall amortization installments described in this
				clause are—
										(aa)in
				the case of the last 7 plan years in the 9-plan-year period beginning with the
				applicable plan year, the amounts necessary to amortize the shortfall
				amortization base of the plan for the applicable plan year in level annual
				installments over such last 7 plan years, and
										(bb)in
				the case of the first 2 plan years in such 9-plan-year period, interest on such
				shortfall amortization base (determined using the effective rate of interest
				for the plan for the plan year).
										(II)Shortfall
				amortization installmentThe shortfall amortization installment
				for any plan year in the 9-plan-year period under this clause with respect to
				such shortfall amortization base is the annual installment determined under
				this clause for that year for that base.
									(III)Minimum
				required contribution for first 2 yearsNotwithstanding the preceding provisions of
				this clause, the minimum required contribution for the two plan years described
				in subclause (I)(bb) shall be increased to the extent necessary so that the
				minimum required contribution for such plan year is at least equal to the
				applicable percentage of the minimum required contribution for the plan year
				preceding the first applicable plan year. If the minimum required contribution
				is increased by reason of the preceding sentence, the shortfall amortization
				installments with respect to the shortfall amortization base for any applicable
				plan year shall be reduced to take such increase into account, pursuant to
				rules issued by the Secretary of the Treasury, but only if the shortfall
				amortization installments with respect to the shortfall amortization base for
				such applicable plan year are determined under this clause. For purposes of
				this subclause, any reference to the minimum required contribution for any plan
				year shall be a reference to the minimum required contribution for such plan
				year prior to any reduction under subsection (f) and without taking into
				account any waiver under section 302(c). For purposes of this clause, the
				applicable percentage shall be determined as follows:
										
											
												
													The applicable
													
													For
						the:percentage is:
													
												
												
													First applicable plan year105
													
													Second applicable plan year110
													
													Plan year following the second applicable plan
						year115
													
												
											
										
									(iii)15-year
				amortizationThe shortfall amortization installments described in
				this clause are the amounts necessary to amortize the shortfall amortization
				base of the plan for the applicable plan year in level annual installments over
				15 years. The shortfall amortization installments for any plan year in the
				15-plan-year period under this clause is the annual installment determined
				under this clause for that year for that base.
								(iv)ElectionThe
				plan sponsor may, with respect to a plan, elect whether to determine shortfall
				amortization installments under clause (ii), clause (iii), or without regard to
				this subparagraph. Such election shall be made at such times, and in such form
				and manner, as shall be prescribed by the Secretary of the Treasury, and may be
				revoked only with the consent of the Secretary of the Treasury. In the absence
				of a timely election to determine shortfall amortization installments under
				such clause (ii) or clause (iii), such installments shall be determined without
				regard to this subparagraph.
								(E)Failure to
				maintain active plan
								(i)2 and 7
				ruleIf the shortfall
				amortization installments with respect to a shortfall amortization base for an
				applicable plan year are determined under subparagraph (D)(ii), the plan must
				remain an active plan for the subsequent plan year. If such plan fails to be an
				active plan in such plan year, the minimum required contribution for the plan
				year with respect to which a failure occurs shall be increased by all amounts
				by which the minimum required contribution for the current plan year or any
				prior plan year has been reduced by the application of subparagraph (D), plus
				interest on such amounts at the effective rate of interest for the plan for the
				plan year for which the increase applies. However, any such increase in the
				minimum required contribution shall not require a contribution to the extent
				that the contribution would cause the value of plan assets for the plan year to
				exceed the funding target of the plan for the plan year (determined without
				regard to subsection (i)(1)). If the minimum required contribution is increased
				by reason of this clause, the shortfall amortization installments with respect
				to the shortfall amortization base for any applicable plan year shall be
				reduced to take such increase into account, pursuant to rules issued by the
				Secretary of the Treasury, but only if the shortfall amortization installments
				with respect to the shortfall amortization base for such applicable plan year
				are determined under subparagraph (D)(ii). For purposes of this clause, any
				reference to the minimum required contribution for any plan year shall be a
				reference to the minimum required contribution for such plan year prior to any
				reduction under subsection (f) and without taking into account any waiver under
				section 302(c).
								(ii)15-year
				ruleIf the shortfall amortization installments with respect to a
				shortfall amortization base for an applicable plan year are determined under
				subparagraph (D)(iii), the plan must remain an active plan for the 7 subsequent
				plan years. If such plan fails to be an active plan in any such plan year, the
				shortfall amortization base, reduced by the principal portion of prior
				shortfall amortization installments relating to that base, shall be amortized
				over 7 years.
								(iii)Special
				ruleIn the case of an
				applicable plan year that ends before July 1, 2009, the plan sponsor may elect
				not to have the active plan requirement apply for such plan year. If such
				election is made—
									(I)clause (i) shall be applied so as to
				require the plan to remain an active plan for the 2 subsequent plan years
				(instead of 1 subsequent plan year) under rules prescribed by the Secretary of
				the Treasury, and
									(II)clause (ii) shall be applied by
				substituting 8 for 7 the first place it appears
				and by substituting 6 for 7 the second place it
				appears.
									Such election
				shall be made at such times, and in such form and manner, as shall be
				prescribed by the Secretary of the Treasury, and may be revoked only with
				consent of the Secretary of the Treasury.(F)Applicable plan
				yearFor purposes of this paragraph, the term applicable
				plan year means—
								(i)except as provided
				in clauses (ii) and (iii), any plan year beginning in 2009 or 2010,
								(ii)in the case of a
				plan with a plan year beginning after October 31 and before January 1, any plan
				year beginning in 2008 or 2009, and
								(iii)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2008 or 2009.
								(G)Active
				plan
								(i)In
				generalFor purposes of this
				paragraph, the term active plan means a defined benefit plan that
				is described in clause (ii), (iii), or (iv). A defined benefit plan may satisfy
				different clauses in different years. Notwithstanding clause (ii), (iii), or
				(iv), a defined benefit plan is not an active plan if an election under section
				402(a)(1) of the Pension Protection Act of 2006 is in effect with respect to
				such plan, or if the plan is described under rules prescribed by the Secretary
				of the Treasury designed to prevent evasion of the purposes of this
				subparagraph.
								(ii)Defined benefit
				plan
									(I)In
				generalA defined benefit plan is described in this clause if
				minimum benefit accruals are provided on behalf of all employees who have
				satisfied the plan’s age and service requirements and who would, but for any
				prior amendment ceasing accruals, be eligible for an accrual under the
				plan.
									(II)Special rule
				regarding minimum benefit accrualsFor purposes of this clause, the employees
				described in this clause shall be treated as receiving minimum benefit accruals
				for a plan year if all such employees are accruing a benefit and—
										(aa)the
				rate of benefit accrual for any such employee is not less than the greater
				of—
											(AA)the rate of
				benefit accrual that would have been applied to the employee under the benefit
				formula in effect on July 1, 2009, disregarding any amendments to the plan
				adopted after June 30, 2009, or
											(BB)the rate of
				benefit accrual that would have applied to the employee under the benefit
				formula in effect as of the last date prior to the effective date of any plan
				amendment adopted prior to July 1, 2009 that ceased providing benefit accruals
				based on additional service credit with respect to such employee, or
											(bb)the target normal cost (without regard to
				plan administrative expenses) for such plan year with respect to such employees
				is at least 3 percent of the aggregate compensation (as defined in section
				415(c)(3) of the Internal Revenue Code of 1986) of such employees for such plan
				year. Solely for purposes of this paragraph, target normal cost shall be
				determined by using 5 percent in lieu of the interest rate applicable under
				subsection (h) and by using the mortality tables described in subsection
				(h)(3)(A).
										(iii)Defined
				contribution plan
									(I)In
				generalA defined benefit plan is described in this clause
				if—
										(aa)the
				defined benefit plan satisfies clause (ii) except with respect to employees
				whose failure to accrue a minimum benefit is attributable to a plan amendment
				adopted prior to July 1, 2009, and
										(bb)the
				plan sponsor (or any member of such sponsor’s controlled group) maintains a
				defined contribution plan under which allocations are made on behalf of each
				employee whose failure to accrue a benefit under the defined benefit plan
				causes the defined benefit plan not to be described in clause (ii).
										(II)Minimum
				allocationsSuch allocations shall not be less than 3 percent of
				an employee’s compensation (as determined in accordance with section 414(s) of
				the Internal Revenue Code of 1986). A defined contribution plan shall not fail
				to satisfy the requirements of this clause solely by reason of the failure to
				make allocations on behalf of one or more highly compensated employees (as
				defined in section 414(q) of the Internal Revenue Code of 1986).
									(III)Allocations
				taken into accountFor purposes of this clause, only the
				following types of allocations may be taken into account:
										(aa)Employer
				contributions or forfeitures allocated without regard to whether an employee
				makes an elective contribution or an employee contribution.
										(bb)In
				the case of the first plan year ending after June 30, 2009, matching
				contributions (as defined in section 401(m)(4)(A) of the Internal Revenue Code
				of 1986).
										(iv)Nonqualified
				plan
									(I)In
				generalA defined benefit
				plan is described in this clause if no key employee (as defined in section
				416(i) of the Internal Revenue Code of 1986 without regard to paragraph (5)
				thereof) accrues any new benefits for the plan year under any nonqualified
				deferred compensation plan (as defined in section 409A(d) of the Internal
				Revenue Code of 1986) maintained by the sponsor of the defined benefit plan or
				by any member of such sponsor’s controlled group.
									(II)Revocation of
				certain electionsThe Secretary of the Treasury shall provide
				rules under section 409A of the Internal Revenue Code of 1986 under which
				elections to defer compensation made prior to the date of enactment of this
				clause may be revoked by an employee within 180 days after the date of
				enactment of this clause, but only to the extent that, pursuant to this clause,
				such elections could otherwise cause a failure of the employee to—
										(aa)earn compensation
				under an arrangement that, but for the election, is not a nonqualified deferred
				compensation plan (as defined in section 409A(d) of the Internal Revenue Code
				of 1986), and
										(bb)earn compensation
				that is not payable to the employee in another form or under a different
				arrangement.
										(v)Multiple
				employer plansIn the case of a defined benefit plan described in
				section 413(c)(4)(B) of the Internal Revenue Code of 1986, such plan shall be
				treated as an active plan if such plan satisfies clause (ii), (iii), or (iv)
				with respect to at least 85 percent of the employers participating in such
				plan. In applying the 85 percent requirement, different employers may satisfy
				different clauses.
								(vi)Controlled
				groupFor purposes of this paragraph, the term controlled
				group means all employers treated as a single employer pursuant to
				subsections (b) and (c) of section 414 of the Internal Revenue Code of
				1986.
								.
					(2)Conforming
			 amendmentParagraph (1) of section 303(c) of such Act is amended
			 by striking the shortfall amortization bases for such plan year and each
			 of the 6 preceding plan years and inserting any shortfall
			 amortization base which has not been fully amortized under this
			 subsection.
					(b)Amendments to
			 INTERNAL REVENUE CODE OF 1986
					(1)In
			 generalParagraph (2) of section 430(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following
			 subparagraphs:
						
							(D)Special
				rule
								(i)In
				generalIn the case of the shortfall amortization base of an
				active plan for any applicable plan year, the shortfall amortization
				installments are the amounts described in clause (ii) or clause (iii), as
				applicable, determined pursuant to clause (iv).
								(ii)7-year
				amortization
									(I)In
				generalThe shortfall amortization installments described in this
				clause are—
										(aa)in
				the case of the last 7 plan years in the 9-plan-year period beginning with the
				applicable plan year, the amounts necessary to amortize the shortfall
				amortization base of the plan for the applicable plan year in level annual
				installments over such last 7 plan years, and
										(bb)in
				the case of the first 2 plan years in such 9-plan-year period, interest on such
				shortfall amortization base (determined using the effective rate of interest
				for the plan for the plan year).
										(II)Shortfall
				amortization installmentThe shortfall amortization installment
				for any plan year in the 9-plan-year period under this clause with respect to
				such shortfall amortization base is the annual installment determined under
				this clause for that year for that base.
									(III)Minimum
				required contribution for first 2 yearsNotwithstanding the preceding provisions of
				this clause, the minimum required contribution for the two plan years described
				in subclause (I)(bb) shall be increased to the extent necessary so that the
				minimum required contribution for such plan year is at least equal to the
				applicable percentage of the minimum required contribution for the plan year
				preceding the first applicable plan year. If the minimum required contribution
				is increased by reason of the preceding sentence, the shortfall amortization
				installments with respect to the shortfall amortization base for any applicable
				plan year shall be reduced to take such increase into account, pursuant to
				rules issued by the Secretary, but only if the shortfall amortization
				installments with respect to the shortfall amortization base for such
				applicable plan year are determined under this clause. For purposes of this
				subclause, any reference to the minimum required contribution for any plan year
				shall be a reference to the minimum required contribution for such plan year
				prior to any reduction under subsection (f) and without taking into account any
				waiver under section 412(c). For purposes of this clause, the applicable
				percentage shall be determined as follows:
										
											
												
													The applicable
													
													For
						the:percentage is:
													
												
												
													First applicable plan year105
													
													Second applicable plan year110
													
													Plan year following the second applicable plan
						year115
													
												
											
										
									(iii)15-year
				amortizationThe shortfall amortization installments described in
				this clause are the amounts necessary to amortize the shortfall amortization
				base of the plan for the applicable plan year in level annual installments over
				15 years. The shortfall amortization installments for any plan year in the
				15-plan-year period under this clause is the annual installment determined
				under this clause for that year for that base.
								(iv)ElectionThe
				plan sponsor may, with respect to a plan, elect whether to determine shortfall
				amortization installments under clause (ii), clause (iii), or without regard to
				this subparagraph. Such election shall be made at such times, and in such form
				and manner, as shall be prescribed by the Secretary, and may be revoked only
				with the consent of the Secretary. In the absence of a timely election to
				determine shortfall amortization installments under such clause (ii) or clause
				(iii), such installments shall be determined without regard to this
				subparagraph.
								(E)Failure to
				maintain active plan
								(i)2 and 7
				ruleIf the shortfall
				amortization installments with respect to a shortfall amortization base for an
				applicable plan year are determined under subparagraph (D)(ii), the plan must
				remain an active plan for the subsequent plan year. If such plan fails to be an
				active plan in such plan year, the minimum required contribution for the plan
				year with respect to which a failure occurs shall be increased by all amounts
				by which the minimum required contribution for the current plan year or any
				prior plan year has been reduced by the application of subparagraph (D), plus
				interest on such amounts at the effective rate of interest for the plan for the
				plan year for which the increase applies. However, any such increase in the
				minimum required contribution shall not require a contribution to the extent
				that the contribution would cause the value of plan assets for the plan year to
				exceed the funding target of the plan for the plan year (determined without
				regard to subsection (i)(1)). If the minimum required contribution is increased
				by reason of this clause, the shortfall amortization installments with respect
				to the shortfall amortization base for any applicable plan year shall be
				reduced to take such increase into account, pursuant to rules issued by the
				Secretary, but only if the shortfall amortization installments with respect to
				the shortfall amortization base for such applicable plan year are determined
				under subparagraph (D)(ii). For purposes of this clause, any reference to the
				minimum required contribution for any plan year shall be a reference to the
				minimum required contribution for such plan year prior to any reduction under
				subsection (f) and without taking into account any waiver under section
				412(c).
								(ii)15-year
				ruleIf the shortfall amortization installments with respect to a
				shortfall amortization base for an applicable plan year are determined under
				subparagraph (D)(iii), the plan must remain an active plan for the 7 subsequent
				plan years. If such plan fails to be an active plan in any such plan year, the
				shortfall amortization base, reduced by the principal portion of prior
				shortfall amortization installments relating to that base, shall be amortized
				over 7 years.
								(iii)Special
				ruleIn the case of an
				applicable plan year that ends before July 1, 2009, the plan sponsor may elect
				not to have the active plan requirement apply for such plan year. If such
				election is made—
									(I)clause (i) shall
				be applied so as to require the plan to remain an active plan for the 2
				subsequent plan years (instead of 1 subsequent plan year) under rules
				prescribed by the Secretary, and
									(II)clause (ii) shall
				be applied by substituting 8 for 7 the first
				place it appears and by substituting 6 for 7 the
				second place it appears.
									Such election
				shall be made at such times, and in such form and manner, as shall be
				prescribed by the Secretary, and may be revoked only with consent of the
				Secretary.(F)Applicable plan
				yearFor purposes of this paragraph, the term applicable
				plan year shall mean—
								(i)except as provided
				in clauses (ii) and (iii), any plan year beginning in 2009 or 2010,
								(ii)in the case of a
				plan with a plan year beginning after October 31 and before January 1, any plan
				year beginning in 2008 or 2009, and
								(iii)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2008 or 2009.
								(G)Active
				plan
								(i)In
				generalFor purposes of this
				paragraph, the term active plan means a defined benefit plan that
				is described in clause (ii), (iii), or (iv). A defined benefit plan may satisfy
				different clauses in different years. Notwithstanding clause (ii), (iii), or
				(iv), a defined benefit plan is not an active plan if an election under section
				402(a)(1) of the Pension Protection Act of 2006 is in effect with respect to
				such plan, or if the plan is described under rules prescribed by the Secretary
				designed to prevent evasion of the purposes of this subparagraph.
								(ii)Defined benefit
				plan
									(I)In
				generalA defined benefit plan is described in this clause if
				minimum benefit accruals are provided on behalf of all employees who have
				satisfied the plan’s age and service requirements and who would, but for any
				prior amendment ceasing accruals, be eligible for an accrual under the
				plan.
									(II)Special rule
				regarding minimum benefit accrualsFor purposes of this clause, the employees
				described in this clause shall be treated as receiving minimum benefit accruals
				for a plan year if all such employees are accruing a benefit and—
										(aa)the
				rate of benefit accrual for any such employee is not less than the greater
				of—
											(AA)the rate of
				benefit accrual that would have been applied to the employee under the benefit
				formula in effect on July 1, 2009, disregarding any amendments to the plan
				adopted after June 30, 2009, or
											(BB)the rate of
				benefit accrual that would have applied to the employee under the benefit
				formula in effect as of the last date prior to the effective date of any plan
				amendment adopted prior to July 1, 2009, that ceased providing benefit accruals
				based on additional service credit with respect to such employee, or
											(bb)the target normal cost (without regard to
				plan administrative expenses) for such plan year with respect to such employees
				is at least 3 percent of the aggregate compensation (as defined in section
				415(c)(3)) of such employees for such plan year.
										Solely for
				purposes of this paragraph, target normal cost shall be determined by using 5
				percent in lieu of the interest rate applicable under subsection (h) and by
				using the mortality tables described in subsection (h)(3)(A).(iii)Defined
				contribution plan
									(I)In
				generalA defined benefit plan is described in this clause
				if—
										(aa)the
				defined benefit plan satisfies clause (ii) except with respect to employees
				whose failure to accrue a minimum benefit is attributable to a plan amendment
				adopted prior to July 1, 2009, and
										(bb)the
				plan sponsor (or any member of such sponsor’s controlled group) maintains a
				defined contribution plan under which allocations are made on behalf of each
				employee whose failure to accrue a benefit under the defined benefit plan
				causes the defined benefit plan not to be described in clause (ii).
										(II)Minimum
				allocationsSuch allocations shall not be less than 3 percent of
				an employee’s compensation (as determined in accordance with section 414(s)). A
				defined contribution plan shall not fail to satisfy the requirements of this
				clause solely by reason of the failure to make allocations on behalf of one or
				more highly compensated employees (as defined in section 414(q)).
									(III)Allocations
				taken into accountFor purposes of this clause, only the
				following types of allocations may be taken into account:
										(aa)Employer
				contributions or forfeitures allocated without regard to whether an employee
				makes an elective contribution or an employee contribution.
										(bb)In
				the case of the first plan year ending after June 30, 2009, matching
				contributions (as defined in section 401(m)(4)(A)).
										(iv)Nonqualified
				plan
									(I)In
				generalA defined benefit
				plan is described in this clause if no key employee (as defined in section
				416(i) without regard to paragraph (5) thereof) accrues any new benefits for
				the plan year under any nonqualified deferred compensation plan (as defined in
				section 409A(d)) maintained by the sponsor of the defined benefit plan or by
				any member of such sponsor’s controlled group.
									(II)Revocation of
				certain electionsThe Secretary shall provide rules under section
				409A under which elections to defer compensation made prior to the date of
				enactment of this clause may be revoked by an employee within 180 days after
				the date of enactment of this clause, but only to the extent that, pursuant to
				this clause, such elections could otherwise cause a failure of the employee
				to—
										(aa)earn compensation
				under an arrangement that, but for the election, is not a nonqualified deferred
				compensation plan (as defined in section 409A(d)), and
										(bb)earn compensation
				that is not payable to the employee in another form or under a different
				arrangement.
										(v)Multiple
				employer plansIn the case of a defined benefit plan described in
				section 413(c)(4)(B), such plan shall be treated as an active plan if such plan
				satisfies clause (ii), (iii), or (iv) with respect to at least 85 percent of
				the employers participating in such plan. In applying the 85 percent
				requirement, different employers may satisfy different clauses.
								(vi)Controlled
				groupFor purposes of this paragraph, the term controlled
				group means all employers treated as a single employer pursuant to
				subsections (b) and (c) of section
				414.
								.
					(2)Conforming
			 amendmentParagraph (1) of section 430(c) of such Code is amended
			 by striking the shortfall amortization bases for such plan year and each
			 of the 6 preceding plan years and inserting any shortfall
			 amortization base which has not been fully amortized under this
			 subsection.
					(3)Amendment to
			 section 409AParagraph (3) of section 409A(a) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(3)Acceleration of
				benefits
								(A)In
				generalThe requirements of this paragraph are met if the plan
				does not permit the acceleration of the time or schedule of any payment under
				the plan, except as provided in regulations by the Secretary. The requirements
				of this paragraph shall not be treated as satisfied if the plan makes any
				payment described in subparagraph (B) or (C).
								(B)Excess payments
				for certain adjusted funding target attainment percentages by active
				planA payment is described
				in this subparagraph if—
									(i)such payment is made during a year in which
				a defined benefit plan maintained by the employer sponsoring a nonqualified
				deferred compensation plan is required to be an active plan under section
				430(c)(2)(E) or section 107(e) of the Pension Protection Act of 2006, and such
				defined benefit plan has not otherwise failed to be an active plan in such plan
				year or any prior plan year,
									(ii)such defined
				benefit plan is not described in clause (ii) or (iii) of section 430(c)(2)(G)
				(modified, if applicable by section 107(f)(5) of the Pension Protection Act of
				2006),
									(iii)such defined benefit plan is described in
				paragraph (1) or (3) of section 436(d)(or would be if section 430(g)(3)(C) did
				not apply), and
									(iv)the nonqualified
				deferred compensation plan makes any payment in excess of the amounts that
				would be permitted if the requirements of such paragraph (1) or (3), as
				applicable, applied to such plan.
									In the
				case of a defined benefit plan to which section 107 of the Pension Protection
				Act of 2006 applies, clauses (iii) and (iv) shall apply based on rules similar
				to the rules of section 436, as prescribed by the Secretary, except that the
				parenthetical regarding section 430(g)(3)(C) shall not apply. Under rules
				prescribed by the Secretary, a plan shall not fail to satisfy the requirements
				of this subsection solely by reason of a modification with respect to the time
				and form of distribution that is consistent with the requirements of this
				subparagraph.(C)Excess payments
				by reason of certain interest rates and mortality assumptionsA
				payment is described in this subparagraph if—
									(i)the requirements
				of clauses (i) and (ii) of subparagraph (B) are satisfied, and
									(ii)the nonqualified deferred compensation plan
				makes any payment in excess of the amount that would be payable if such plan
				used the interest rate and mortality assumptions from the defined benefit plan
				described in section 401(a) that would create the smallest payments, determined
				on a present value basis using the interest rate and mortality assumptions
				described in section 430(h).
									For
				purposes of this subparagraph, all defined benefit plans maintained by the
				employer shall be taken into
				account..
					(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2007.
				102.Expansion of
			 corridor within which single-employer defined benefit plans are allowed to
			 average asset values
				(a)Amendment to
			 ERISAParagraph (3) of section 303(g) of the Employee Retirement
			 Income Security Act of 1974 is amended by adding at the end the following new
			 subparagraphs:
					
						(C)Special
				ruleIn the case of any applicable plan year, subparagraph
				(B)(iii) shall be applied—
							(i)by
				substituting 80 percent for 90 percent,
				and
							(ii)by substituting
				120 percent for 110 percent.
							(D)Applicable plan
				yearFor purposes of this paragraph, the term applicable
				plan year means—
							(i)except as provided
				in clauses (ii) and (iii), any plan year beginning in 2009 or 2010,
							(ii)in the case of a
				plan with a plan year beginning after October 31 and before January 1, any plan
				year beginning in 2008 or 2009, and
							(iii)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2008 or
				2009.
							.
				(b)Amendment to
			 INTERNAL REVENUE CODE OF 1986Paragraph (3) of section 430(g) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraphs:
					
						(C)Special
				ruleIn the case of any applicable plan year, subparagraph
				(B)(iii) shall be applied—
							(i)by
				substituting 80 percent for 90 percent,
				and
							(ii)by substituting
				120 percent for 110 percent.
							(D)Applicable plan
				yearFor purposes of this paragraph, the term applicable
				plan year means—
							(i)except as provided
				in clauses (ii) and (iii), any plan year beginning in 2009 or 2010,
							(ii)in the case of a
				plan with a plan year beginning after October 31 and before January 1, any plan
				year beginning in 2008 or 2009, and
							(iii)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2008 or
				2009.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2007.
				103.Lookback for
			 benefit accrual restriction
				(a)Amendment to
			 ERISASubsection (g) of section 206 of the Employee Retirement
			 Income Security Act of 1974 is amended by adding at the end thereof the
			 following:
					
						(12)Special rule
				for certain yearsFor
				purposes of paragraph (4) only—
							(A)In
				generalFor plan years beginning after October 31, 2008, and
				before November 1, 2010, the adjusted funding target attainment percentage of a
				plan for purposes of paragraph (4) shall be the greater of—
								(i)such percentage,
				as determined without regard to this paragraph, or
								(ii)the adjusted
				funding target attainment percentage for such plan for the plan year beginning
				after October 31, 2007, and before November 1, 2008, as determined under rules
				prescribed by the Secretary of the Treasury.
								(B)Special
				ruleIn the case of a plan for which the valuation date is not
				the first day of the plan year—
								(i)subparagraph (A)
				shall apply to plan years beginning after December 31, 2007, and before January
				1, 2010, and
								(ii)subparagraph
				(A)(ii) shall apply based on the last plan year beginning before November 1,
				2007, as determined under rules prescribed by the Secretary of the
				Treasury.
								.
				(b)Amendment to
			 INTERNAL REVENUE CODE OF 1986Section 436 of the Internal Revenue
			 Code of 1986 is amended by adding the following at the end thereof:
					
						(n)Special rule for
				certain yearsFor purposes of
				subsection (e) only—
							(1)In
				generalFor plan years beginning after October 31, 2008, and
				before November 1, 2010, the adjusted funding target attainment percentage of a
				plan for purposes of subsection (e) shall be the greater of—
								(A)such percentage,
				as determined without regard to this subsection, or
								(B)the adjusted
				funding target attainment percentage for such plan for the plan year beginning
				after October 31, 2007, and before November 1, 2008, as determined under rules
				prescribed by the Secretary.
								(2)Special
				ruleIn the case of a plan for which the valuation date is not
				the first day of the plan year—
								(A)paragraph (1)
				shall apply to plan years beginning after December 31, 2007, and before January
				1, 2010, and
								(B)paragraph (1)(B)
				shall apply based on the last plan year beginning before November 1, 2007, as
				determined under rules prescribed by the
				Secretary.
								.
				(c)Interaction with
			 WRERA ruleSection 203 or the Worker, Retiree, and Employer
			 Recovery Act of 2008 shall apply to a plan for any plan year in lieu of the
			 amendments made by this section only to the extent that such section produces a
			 higher adjusted funding target attainment percentage for such plan for such
			 year. In all other cases, such section shall not be applicable to any
			 plan.
				(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to plan years beginning after October 31,
			 2008.
					(2)Special
			 ruleIn the case of a plan for which the valuation date is not
			 the first day of the plan year, the amendments made by this section shall apply
			 to plan years beginning after December 31, 2007.
					104.Lookback for
			 credit balance rule
				(a)Amendment to
			 ERISAParagraph (3) of section 303(f) of the Employee Retirement
			 Income Security Act of 1974 is amended by adding the following at the end
			 thereof:
					
						(D)Special rule for
				certain years
							(i)In
				generalFor purposes of applying subparagraph (C) for plan years
				beginning after October 31, 2009, and before November 1, 2011, the ratio
				determined under such subparagraph for the preceding plan year shall be the
				greater of—
								(I)such ratio, as
				determined without regard to this subparagraph, or
								(II)the ratio for
				such plan for the plan year beginning after October 31, 2007, and before
				November 1, 2008, as determined under rules prescribed by the Secretary of the
				Treasury.
								(ii)Special
				ruleIn the case of a plan for which the valuation date is not
				the first day of the plan year—
								(I)clause (i) shall
				apply to plan years beginning after December 31, 2008, and before January 1,
				2011, and
								(II)clause (i)(II)
				shall apply based on the last plan year beginning before November 1, 2007, as
				determined under rules prescribed by the Secretary of the
				Treasury.
								.
				(b)Amendment to
			 INTERNAL REVENUE CODE OF 1986Paragraph (3) of section 430(f) of
			 the Internal Revenue Code of 1986 is amended by adding the following at the end
			 thereof:
					
						(D)Special rule for
				certain years
							(i)In
				generalFor purposes of applying subparagraph (C) for plan years
				beginning after October 31, 2009, and before November 1, 2011, the ratio
				determined under such subparagraph for the preceding plan year of a plan shall
				be the greater of—
								(I)such ratio, as
				determined without regard to this subsection, or
								(II)the ratio for
				such plan for the plan year beginning after October 31, 2007 and before
				November 1, 2008, as determined under rules prescribed by the Secretary.
								(ii)Special
				ruleIn the case of a plan for which the valuation date is not
				the first day of the plan year—
								(I)clause (i) shall
				apply to plan years beginning after December 31, 2007, and before January 1,
				2010, and
								(II)clause (i)(II)
				shall apply based on the last plan year beginning before November 1, 2007, as
				determined under rules prescribed by the
				Secretary.
								.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to plan years beginning after October 31,
			 2009.
					(2)Special
			 ruleIn the case of a plan for which the valuation date is not
			 the first day of the plan year, the amendments made by this section shall apply
			 to plan years beginning after December 31, 2008.
					105.Clarification
			 of treatment of expenses
				(a)Amendments to
			 ERISA
					(1)In
			 generalClause (ii) of section 303(b)(1)(A) of the Employee
			 Retirement Income Security Act of 1974 is amended by striking
			 plan-related expenses and inserting plan-related
			 administrative expenses.
					(2)Conforming
			 amendmentSubclause (II) of section 303(i)(2)(A)(i) of such Act
			 is amended by striking plan-related expenses and inserting
			 plan-related administrative expenses.
					(b)Amendments to
			 INTERNAL REVENUE CODE OF 1986
					(1)In
			 generalClause (ii) of section 430(b)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking plan-related
			 expenses and inserting plan-related administrative
			 expenses.
					(2)Conforming
			 amendmentSubclause (II) of section 430(i)(2)(A)(i) of such Code
			 is amended by striking plan-related expenses and inserting
			 plan-related administrative expenses.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in paragraphs (1)(A), (1)(F)(i), (2)(A), and (2)(F)(i) of section
			 101(b) of the Worker, Retiree, and Employer Recovery Act of 2008.
				106.Information
			 reporting
				(a)In
			 generalParagraph (1) of section 4010(b) of the Employee
			 Retirement Security Act of 1974 is amended by striking 80 and
			 inserting 90.
				(b)Funding target
			 attainment percentageSubparagraph (B) of section 4010(d)(2) of
			 such Act is amended by striking 303(d)(2). and inserting
			 303(d)(2), without regard to the reduction under section
			 303(f)(4)(B)..
				(c)ConfidentialitySubsection
			 (c) of section 4010 of such Act is amended—
					(1)by striking
			 and no such information or documentary material may be made
			 public,, and
					(2)by adding at the
			 end the following:
						
							All parties, governmental or
			 otherwise, receiving the information (or summary report of such information)
			 required to be provided under this section shall be required
			 to—(1)ensure that the information received will
				be kept confidential,
							(2)use the
				information only for the purpose for which it was requested, and
							(3)not further
				disclose the information except to accomplish that purpose, unless a separate
				consent from the taxpayer is obtained.
							Such
				requirements shall not apply to information provided under this section that is
				otherwise publicly available. The corporation shall notify each person
				providing information under this section of any public disclosure of such
				information not permitted by this subsection within a reasonable time of such
				disclosure becoming known to the corporation. If any party, governmental or
				otherwise, makes an unauthorized disclosure, the person required to provide
				such information under this section may bring suit against such party in
				Federal district court. No liability results from a disclosure based upon a
				good faith, but erroneous, interpretation of this section. Upon a finding of a
				liability, such person can recover an amount not to exceed $100,000 per act of
				unauthorized disclosure plus reasonable attorney fees. The person shall have
				two years from the date of discovery of the unauthorized disclosure to bring
				suit..
					(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to plan years beginning after December 31,
			 2009.
					(2)ConfidentialityThe amendment made by subsection (c) shall
			 take effect on the date of the enactment of this Act.
					107.Benefit
			 restriction effective date for collectively bargained plans
				(a)Amendments with
			 respect to ERISA
					(1)Plan
			 amendmentsParagraph (2) of section 103(c) of the Pension
			 Protection Act of 2006 is amended—
						(A)by striking
			 In the case and inserting Except as provided in paragraph
			 (3), in the case, and
						(B)by striking
			 the amendments made by this section and inserting section
			 206(g)(2) of the Employee Retirement Income Security Act of 1974 (and other
			 provisions of such section 206(g) to the extent that they apply to such section
			 206(g)(2)), as added by this section,.
						(2)Other benefit
			 restrictions
						(A)In
			 generalSubsection (c) of section 103 of the Pension Protection
			 Act of 2006 is amended by adding at the end thereof the following:
							
								(3)Collective
				bargaining delay except regarding certain plan amendments
									(A)In
				generalIn the case of a plan maintained pursuant to 1 or more
				collective bargaining agreements between employee representatives and 1 or more
				employers, the amendments made by this section shall apply to plan years
				beginning after December 31, 2011, except that paragraph (2) shall apply to
				plan amendments made pursuant to a collective bargaining agreement ratified
				after the date of introduction of the Preserve Benefits and Jobs Act of
				2009.
									(B)Transition
				rule
										(i)In the case of a plan described in clause
				(ii), such plan shall not be required to comply with this section and the
				amendments made by this section until the date that is 60 days after the date
				of the enactment of this paragraph, but such a plan may comply on any otherwise
				permitted earlier date.
										(ii)A
				plan is described in this clause if a limit on benefits or benefit accruals has
				been or is, pursuant to section 206(g) of the Employee Retirement Income
				Security Act of 1974 and section 436 of the Internal Revenue Code of 1986, in
				effect with respect to such plan as of the date of the enactment of this
				paragraph.
										.
						(3)Conforming
			 amendmentThe heading of
			 paragraph (2) of section 103(c) of the Pension Protection Act of 2006 is
			 amended to read as follows: Collective bargaining exception regarding certain plan
			 amendments.
					(b)Amendments with
			 respect to INTERNAL REVENUE CODE OF 1986
					(1)Plan
			 amendmentsParagraph (2) of section 113(b) of the Pension
			 Protection Act of 2006 is amended by—
						(A)striking In
			 the case and inserting Except as provided in paragraph (3), in
			 the case, and
						(B)striking
			 the amendments made by this section and inserting section
			 436(c) of the Internal Revenue Code of 1986 (and other provisions such section
			 436 to the extent that they apply to such section 436(c)), as added by this
			 section,.
						(2)Other benefit
			 restrictions
						(A)In
			 generalSubsection (b) of section 113 of the Pension Protection
			 Act of 2006 is amended by adding at the end thereof the following:
							
								(3)Collective
				bargaining delay except regarding certain plan amendments
									(A)In
				generalIn the case of a plan
				maintained pursuant to 1 or more collective bargaining agreements between
				employee representatives and 1 or more employers, the amendments made by this
				section shall apply to plan years beginning after December 31, 2011, except
				that paragraph (2) shall apply to plan amendments made pursuant to a collective
				bargaining agreement ratified after the date of introduction of the
				Preserve Benefits and Jobs Act of
				2009.
									(B)Transition
				rule
										(i)In the case of a plan described in clause
				(ii), a plan shall not be required to comply with this section and the
				amendments made by this section until the date that is 60 days after the date
				of the enactment of this paragraph, but such a plan may comply on any otherwise
				permitted earlier date.
										(ii)A
				plan is described in this clause if a limit on benefits or benefit accruals has
				been or is, pursuant to section 206(g) of the Employee Retirement Income
				Security Act of 1974 and section 436 of the Internal Revenue Code of 1986, in
				effect with respect to such plan as of the date of the enactment of this
				paragraph.
										.
						(3)Conforming
			 amendmentThe heading of paragraph (2) of section 103(b) of the
			 Pension Protection Act of 2006 is amended to read as follows:
			 Collective bargaining
			 exception regarding certain plan amendments.
					(c)Effective
			 dateExcept as provided in
			 the amendments made by this section, the amendments made by this section shall
			 apply as if included in sections 103(c) and 113(b) of such Act.
				108.Social security
			 level-income options
				(a)Amendment to
			 ERISASubparagraph (E) of section 206(g)(3) of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the end thereof
			 the following:
					
						For
				purposes of this paragraph, any stream of payments that is structured to be
				similar in amount and duration to social security supplements described in the
				last sentence of section 204(b)(1)(G) shall be treated in the same manner as
				such
				supplements..
				(b)Amendment to
			 INTERNAL REVENUE CODE OF 1986Paragraph (5) of section 436(d) of
			 the Internal Revenue Code of 1986 is amended by adding at the end thereof the
			 following:
					
						For
				purposes of this subsection, any stream of payments that is structured to be
				similar in amount and duration to social security supplements described in the
				last sentence of section 411(a)(9) shall be treated in the same manner as such
				supplements..
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply as if included in sections 103(a) and 113(a)(1) of
			 the Pension Protection Act of 2006.
					(2)Transition
			 rule
						(A)In the case of a
			 plan described in subparagraph (B), a plan shall not be required to comply with
			 the amendments made by this section until the date that is 60 days after the
			 date of enactment of this Act, but such a plan may comply on any otherwise
			 permitted earlier date.
						(B)A plan is described in this subparagraph
			 (B) if a limit on prohibited payments is or has been, pursuant to section
			 206(g) of the Employee Retirement Income Security Act of 1974 and section 436
			 of the Internal Revenue Code of 1986, in effect with respect to such plan as of
			 the date of enactment of this Act.
						109.PBGC
			 guarantee
				(a)GuaranteeSection
			 4022 of the Employee retirement Income Security Act of 1974 is amended by
			 striking subsection (g).
				(b)Allocation of
			 assets among priority groupsSection 4044 of such Act is amended
			 by striking subsection (e).
				(c)Effective
			 dateThe amendments made by this section shall be as if included
			 in section 404 of the Pension Protection Act of 2006, except that such
			 amendments shall not apply to proceedings initiated under title 11, United
			 States Code, or under any similar Federal law or law of a State or political
			 subdivision, on or before the date of enactment of this Act.
				110.Application of
			 extended amortization period to plans subject to prior law funding
			 rules
				(a)In
			 generalTitle I of the
			 Pension Protection Act of 2006 is amended by redesignating section 107 as
			 section 108 and by inserting the following after section 106:
					
						107.Application of
				extended amortization periods to plans with delayed effective date
							(a)In
				generalIn the case of plans to which section 104, 105, or 106 of
				this Act apply, section 302 of the Employee Retirement Income Security Act of
				1974 and section 412 of the Internal Revenue Code of 1986 (as in effect before
				the amendments made by this subtitle and subtitle B) shall apply in the manner
				described in this section. All references in this section to such
				Act or such Code shall be to such Act or such Code as in
				effect before the amendments made by this subtitle and subtitle B.
							(b)Application of 2
				and 7 rule
								(1)In
				generalIn the case of an active plan to which this subsection
				applies, section 302 of such Act and section 412 of such Code shall apply in
				the manner described in this subsection.
								(2)Two year
				suspension of deficit reduction contributions for certain
				plansFor purposes of applying section 302(d)(9) of such Act and
				section 412(l)(9) of such Code to a plan described in paragraph (1), the funded
				current liability percentage for such plan for any applicable plan year shall
				be the funded current liability percentage of such plan for the pre-applicable
				plan year.
								(3)Calculation of
				deficit reduction contributionFor purposes of applying section
				302(d) of such Act and section 412(l) of such Code to a plan to which such
				subsections apply (after taking into account paragraph (2)), the applicable
				percentage described in section 302(d)(4)(C) of such Act and section
				412(l)(4)(C) of such Code shall be the third segment rate described in sections
				104(b), 105(b), and 106(b) of this Act, provided that such applicable
				percentage shall only apply to the increased unfunded new liability. The
				applicable percentage determined without regard to this section shall apply to
				the excess of the unfunded new liability over the increased unfunded new
				liability.
								(c)Application of
				15-Year amortization
								(1)In
				generalIn the case of an active plan to which this subsection
				applies, section 302 of such Act and section 412 of such Code shall apply in
				the manner described in this subsection.
								(2)Calculation of
				deficit reduction contributionFor purposes of applying section
				302(d) of such Act and section 412(l) of such Code to a plan described in
				paragraph (1), the applicable percentage described in section 302(d)(4)(C) of
				such Act and section 412(l)(4)(C) of such Code for any pre-effective date plan
				year shall be the ratio of—
									(A)the annual
				installments payable in each year if the increased unfunded new liability for
				such plan year were amortized over 15 years, using an interest rate equal to
				the third segment rate described in sections 104(b), 105(b), and 106(b) of this
				Act, to
									(B)the increased
				unfunded new liability for such plan year.
									However,
				such applicable percentage shall only apply to the increased unfunded new
				liability. The applicable percentage determined without regard to this section
				shall apply to the excess of the unfunded new liability over the increased
				unfunded new liability.(d)ElectionThe
				plan sponsor may, with respect to a plan, elect whether to apply subsection (b)
				or subsection (c) or whether neither subsection shall apply. Such election
				shall be made at such times, and in such form and manner, as shall be
				prescribed by the Secretary of the Treasury, and may be revoked only with the
				consent of the Secretary of the Treasury. In the absence of a timely election
				regarding which subsection shall apply to a plan, neither subsection shall
				apply to such plan.
							(e)Failure To
				maintain active planIf the minimum contribution required for a
				plan to avoid an accumulated funding deficiency under section 302 of such Act
				and section 412 of such Code is determined under subsection (b) or (c) for a
				plan year, the plan must remain an active plan for the subsequent plan year. If
				such plan fails to be an active plan in such plan year, the minimum
				contribution requirement to avoid an accumulated funding deficiency shall be
				increased by all amounts by which such minimum contribution was reduced by the
				application of subsection (b) or (c), plus interest on such amounts at the
				third segment rate described in sections 104(b), 105(b), and 106(b) of this
				Act. However, any such increase in such minimum contribution shall not require
				a contribution to the extent that the contribution would cause the value of
				plan assets (determined under section 302(c)(2) of such Act and section
				412(c)(2) of such Code) to exceed the current liability of such plan for such
				year.
							(f)Definitions
								(1)Applicable plan
				yearFor purposes of this section, the term applicable plan
				year means—
									(A)except as provided
				in subparagraphs (B), (C), and (D), any plan year beginning in 2010 or
				2011,
									(B)in the case of a
				plan with a plan year beginning after June 30 and before January 1, any plan
				year beginning in 2009 or 2010,
									(C)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2009 or 2010, and
									(D)in the case of a plan to which section 106
				of the Pension Protection Act of 2006 applies, subparagraphs (A), (B), and (C)
				shall be applied by inserting 2008, 2009, or
				2010 for 2009, 2010, or
				2011, respectively, each place such year is referenced.
									(2)Pre-applicable
				plan yearFor purposes of
				this section, the term pre-applicable plan year means, with
				respect to a plan, the second plan year preceding the first applicable plan
				year of such plan, except that in the case of a plan described in paragraph
				(1)(D), such term means the first plan year preceding the first applicable plan
				year of such plan.
								(3)Pre-effective
				date plan yearFor purposes of this section, the term
				pre-effective date plan year means, with respect to a plan, any
				plan year prior to the first year in which the amendments made by this subtitle
				and subtitle B apply to the plan, provided that the first pre-effective date
				plan year shall be the first applicable plan year with respect to the
				plan.
								(4)Increased
				unfunded new liabilityFor
				purposes of this section, the term increased unfunded new
				liability means, with respect to a year, the excess (if any) of the
				unfunded new liability over the amount of unfunded new liability determined as
				if the value of the plan’s assets determined under subsection 302(c)(2) of such
				Act and section 412(c)(2) of such Code equaled the product of the current
				liability of the plan for the year multiplied by the funded current liability
				percentage of the plan for the pre-applicable plan year.
								(5)Active
				planFor purposes of this
				section, the term active plan shall have the meaning given such
				term by section 303(c)(2)(G) of the Employee Retirement Income Security Act of
				1974 and in section 430(c)(2)(G) of the Internal Revenue Code of 1986, except
				that target normal cost (without regard to plan administrative
				expenses) shall be determined as if section 303 of the Employee Retirement
				Income Security Act of 1974 and section 430 of the Internal Revenue Code of
				1986 applied to such plan with the modification regarding the interest rate
				used, as set forth in section 303(c)(2)(G) of the Employee Retirement Income
				Security Act of 1974 and in section 430(c)(2)(G) of the Internal Revenue Code
				of 1986.
								(6)Other
				definitionsFor purposes of this section, the terms funded
				current liability percentage, unfunded new liability, and
				current liability shall have the meanings set forth in section
				302(d) of such Act and section 412(l) of such
				Code.
								.
				(b)Eligible charity
			 plansSection 104 of the Pension Protection Act of 2006 is
			 amended by—
					(1)striking
			 eligible cooperative plan wherever it appears in subsections (a)
			 and (b) and inserting eligible cooperative plan or an eligible charity
			 plan, and
					(2)adding at the end
			 the following new subsection:
						
							(d)Eligible charity
				plan definedFor purposes of this section, a plan shall be
				treated as an eligible charity plan for a plan year if the plan is maintained
				by more than one employer and 100 percent of the employers are described in
				section 501(c)(3) of such
				Code.
							.
					(c)Effective
			 date
					(1)In
			 generalThe amendment made by subsection (a) shall take effect as
			 if included in the Pension Protection Act of 2006.
					(2)Eligible charity
			 planThe amendments made by subsection (b) shall apply to plan
			 years beginning after December 31, 2008.
					111.Additions to
			 funding-based limits on benefits and benefits accruals under single-employer
			 plans
				(a)Amendments to
			 INTERNAL REVENUE CODE OF 1986
					(1)Subsection (c) of
			 section 436 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (3) as paragraph (4) and by inserting after paragraph (2) the
			 following:
						
							(3)Special
				limitations on ad hoc amendments
								(A)In
				generalNo ad hoc amendment to a defined benefit plan which is a
				single employer plan which has the effect of increasing liabilities of the plan
				by reason of increases in benefits, establishment of new benefits, changing the
				rate of benefit accrual, or changing the rate of which benefits become
				nonforfeitable may take effect during the plan year if the adjusted funding
				target attainment percentage for such plan year is—
									(i)less than 120
				percent, or
									(ii)would be less
				than 120 percent taking into account such amendment.
									(B)ExemptionSubparagraph
				(A) shall cease to apply with respect to any plan year, effective as of the
				first day of the plan year (or if later, the effective date of the amendment),
				upon payment by the plan sponsor of a contribution (in addition to any minimum
				required contribution under section 430) equal to—
									(i)in
				the case of subparagraph (A)(i), the amount of the increase in the funding
				target of the plan (under section 430) for the plan year attributable to the
				amendment, and
									(ii)in the case of
				subparagraph (A)(ii), the amount sufficient to result in an adjusted funding
				target attainment percentage of 120 percent.
									(C)Special
				ruleAn ad hoc amendment that
				is otherwise permitted to take effect under this subsection may not take effect
				unless the plan provides that the accrued pension benefits of any participant
				or beneficiary under the plan become nonforfeitable in the same manner which
				would be required if the plan had terminated as of the effective date of such
				ad hoc amendment. This subparagraph shall not apply to an ad hoc amendment that
				takes effect by reason of subparagraph (B)(i).
								(D)Ad hoc
				amendmentFor purposes of this paragraph, the term ad hoc
				amendment means an amendment to a plan which—
									(i)increases the
				nonforfeitable benefits payable to one or more participants,
									(ii)applies only to a
				subset of the employees otherwise eligible to accrue benefits under the
				plan,
									(iii)applies by its
				terms only to employees who, during a limited period of time, terminate
				employment, and
									(iv)provides that the
				increase described in clause (i) is payable in the form of a prohibited payment
				(as defined in subsection
				(d)(5)).
									.
					(2)Paragraph (4) of
			 section 436(c) of such Code, as redesignated by paragraph (1), is
			 amended—
						(A)by inserting
			 (A) before Paragraph (1) and moving the text
			 thereof 2 ems to the right, and
						(B)by adding at the
			 end the following:
							
								(B)Paragraph (3) shall not apply to any
				amendment of a plan maintained pursuant to 1 or more collective bargaining
				agreements between employee representatives and 1 or more
				employers.
								.
						(b)Amendments to
			 ERISA
					(1)Paragraph (2) of section 206(g) of the
			 Employee Retirement Income Security Act of 1974 is amended by redesignating
			 subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B)
			 the following:
						
							(C)Special
				limitations on ad hoc amendments
								(i)In
				generalNo ad hoc amendment to a defined benefit plan which is a
				single employer plan which has the effect of increasing liabilities of the plan
				by reason of increases in benefits, establishment of new benefits, changing the
				rate of benefit accrual, or changing the rate of which benefits become
				nonforfeitable may take effect during the plan year if the adjusted funding
				target attainment percentage for such plan year is—
									(I)less than 120
				percent, or
									(II)would be less than
				120 percent taking into account such amendment.
									(ii)ExemptionClause
				(i) shall cease to apply with respect to any plan year, effective as of the
				first day of the plan year (or if later, the effective date of the amendment),
				upon payment by the plan sponsor of a contribution (in addition to any minimum
				required contribution under section 303) equal to—
									(I)in the case of
				clause (i)(I), the amount of the increase in the funding target of the plan
				(under section 303) for the plan year attributable to the amendment, and
									(II)in the case of
				clause (i)(II), the amount sufficient to result in an adjusted funding target
				attainment percentage of 120 percent.
									(iii)Special
				ruleAn ad hoc amendment that
				is otherwise permitted to take effect under this paragraph may not take effect
				unless the plan provides that the accrued pension benefits of any participant
				or beneficiary under the plan become nonforfeitable in the same manner which
				would be required if the plan had terminated as of the effective date of such
				ad hoc amendment. This subparagraph shall not apply to an ad hoc amendment that
				takes effect by reason of clause (ii)(I).
								(iv)Ad hoc
				amendmentFor purposes of this subparagraph, the term ad
				hoc amendment means an amendment to a plan which—
									(I)increases the
				nonforfeitable benefits payable to one or more participants,
									(II)applies only to a
				subset of the employees otherwise eligible to accrue benefits under the
				plan,
									(III)applies by its
				terms only to employees who, during a limited period of time, terminate
				employment, and
									(IV)provides that the
				increase described in subclause (I) is payable in the form of a prohibited
				payment (as defined in paragraph
				(3)(E)).
									.
					(2)Subparagraph (D)
			 of section 202(g)(2) of such Act, as redesignated by paragraph (1), is
			 amended—
						(A)by inserting
			 (i) before Subparagraph (A) and moving the text
			 thereof 2 ems to the right, and
						(B)by adding at the
			 end the following:
							
								(ii)Subparagraph (C) shall not apply to any
				amendment of a plan maintained pursuant to 1 or more collective bargaining
				agreements between employee representatives and 1 or more
				employers.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan amendments adopted more than 180 days after
			 the date of the enactment of this Act.
				112.Reportable
			 events
				(a)In
			 generalSection 4043 of the
			 Employee Retirement Income Security Act of 1974 is amended by redesignating
			 subsection (f) as subsection (g) and by inserting after subsection (e) the
			 following:
					
						(f)Special
				rule
							(1)In
				generalA reportable event described in paragraph (3) of
				subsection (c) (without regard to this subsection) shall not be treated as
				occurring with respect to a plan for an applicable plan year if—
								(A)the number of
				employees of the contributing sponsor is at least 80 percent of the number of
				employees of the contributing sponsor at the beginning of the plan year, and is
				at least 75 percent of the number of employees of the contributing sponsor at
				the beginning of the previous plan year,
								(B)the funded vested
				benefit percentage (as defined for purposes of subsection (b)(1)(B)) for the
				pre-applicable plan year was at least 80 percent, and
								(C)the contributing
				sponsor notifies the corporation of the use of the rule described in this
				subsection by the date that such contributing sponsor would
				(but for this subsection) be required to notify the corporation of an event
				described in subsection (c)(3).
								(2)DefinitionsFor purposes of this subsection—
								(A)EmployeeThe
				term employee means, in connection with a contributing sponsor, an
				employee of the contributing sponsor or of any member of such sponsor’s
				controlled group.
								(B)Applicable plan
				yearThe term applicable plan year means—
									(i)except as provided
				in this subparagraph, any plan year beginning in 2010 or 2011,
									(ii)in the case of a
				plan with a plan year beginning after October 31 and before January 1, any plan
				year beginning in 2009 or 2010, and
									(iii)in the case of a
				plan for which the valuation date is not the first day of the plan year, any
				plan year beginning in 2009 or 2010.
									(C)Pre-applicable
				plan yearThe term pre-applicable plan year means,
				in connection with a plan, the second plan year preceding the first applicable
				plan year of such
				plan.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIMultiemployer
			 Plans
			201.Adjustments to
			 funding standard account rules; reporting clarification
				(a)Amortization
			 Periods
					(1)Amendment to
			 ERISASection 304(b) of the
			 Employee Retirement Income Security Act of 1974 is amended by adding at the end
			 the following new paragraph:
						
							(8)Elective special
				relief rules
								(A)Plan sponsor
				election
									(i)In
				generalNotwithstanding any
				other provision of this subsection, effective with the actuarial valuation for
				either of the first two plan years beginning after August 31, 2008, the plan
				sponsor of a multiemployer plan that meets the solvency test in subparagraph
				(B) may elect to use either the rule in clause (ii) or the rule in clause (iii)
				in maintaining its funding standard account.
									(ii)Combined
				outstanding balanceUnder this clause, the outstanding balances
				of all amounts required to be amortized under both paragraph (2) and paragraph
				(3) may be combined into one amount under each such paragraph, to be amortized
				in equal annual installments (until fully amortized) over a period of 30 plan
				years.
									(iii)Certain
				investment lossesUnder this
				clause, the total amount of the net investment losses, if any, incurred in
				either or both of the first two plan years ending after August 31, 2008, may be
				charged as an item separate from other experience losses and amortized in equal
				annual installments (until fully amortized) over a period of 30 plan
				years.
									(B)Solvency
				testAn election may be made under this paragraph if the plan
				actuary certifies that the plan is projected to have sufficient assets to
				timely pay expected benefits and anticipated expenditures over the amortization
				period as extended.
								(C)Restriction on
				benefit increasesIn the case of a plan for which a rule
				described in subparagraph (A) is elected, in addition to any other applicable
				restrictions on benefit increases, an amendment increasing benefits may not go
				into effect during the period of two plan years immediately following the plan
				year for which the rule is first effective, unless—
									(i)the plan actuary
				certifies that such increase is paid for out of additional contributions not
				allocated to the plan at the time the election was made and the plan’s funded
				percentage and projected credit balances for those two plan years are
				reasonably expected to be generally at the same levels as they would have been
				if the benefit increase had not been adopted, or
									(ii)the amendment is
				required as a condition of qualification under part I of subchapter D of
				chapter 1 of the Internal Revenue Code of 1986 or to comply with other
				applicable
				law.
									.
					(2)Amendment to
			 INTERNAL REVENUE CODE OF 1986Section 431(b) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(8)Elective special
				relief rules
								(A)Plan sponsor
				election
									(i)In
				generalNotwithstanding any
				other provision of this subsection, effective starting with the actuarial
				valuation for either of the first two plan years beginning after August 31,
				2008, the plan sponsor of a multiemployer plan that meets the solvency test in
				subparagraph (B) may elect to use either the rule in clause (ii) or the rule in
				clause (iii) in maintaining its funding standard account.
									(ii)Combined
				outstanding balanceUnder this clause, the outstanding balances
				of all amounts required to be amortized under both paragraph (2) and paragraph
				(3) may be combined into one amount under each such paragraph, to be amortized
				in equal annual installments (until fully amortized) over a period of 30 plan
				years.
									(iii)Certain
				investment lossesUnder this
				clause, the total amount of the net investment losses, if any, incurred in
				either or both of the first two plan years ending after August 31, 2008, may be
				charged as an item separate from other experience losses and amortized in equal
				annual installments (until fully amortized) over a period of 30 plan
				years.
									(B)Solvency
				testAn election may be made under this paragraph if the plan
				actuary certifies that the plan is projected to have sufficient assets to
				timely pay expected benefits and anticipated expenditures over the amortization
				period as extended.
								(C)Restriction on
				benefit increasesIn the case of a plan for which a rule
				described in subparagraph (A) is elected, in addition to any other applicable
				restrictions on benefit increases, an amendment increasing benefits may not go
				into effect during the period of two plan years immediately following the plan
				year for which the rule is first effective, unless—
									(i)the plan actuary
				certifies that such increase is paid for out of additional contributions not
				allocated to the plan when the election was made and the plan’s funded
				percentage and projected credit balances for those two plan years are
				reasonably expected to be generally at the same levels as they would have been
				if the benefit increase had not been adopted, or
									(ii)the amendment is
				required as a condition of qualification under part I of subchapter D of
				chapter 1 or to comply with other applicable
				law.
									.
					(b)Automatic
			 Amortization Extensions
					(1)Amendment to
			 ERISASection 304(d)(1)(A) of the Employee Retirement Income
			 Security Act of 1974 is amended—
						(A)by striking
			 (not in excess of 5 years) and inserting (not in excess
			 of 10 years), and
						(B)by redesignating
			 subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)Deemed
				approval
									(i)In
				generalAn application under this paragraph shall be deemed
				approved unless, within 45 days after it is submitted, the Secretary notifies
				the plan sponsor that the actuary has failed to certify to one or more of the
				criteria listed in subparagraph (B).
									(ii)CorrectionsIf,
				within 30 days after receiving a notice under this subparagraph, the plan
				sponsor corrects any omissions identified in the notice under this subparagraph
				or otherwise demonstrates that the actuary’s certification satisfies
				subparagraph (B), the application shall be deemed
				approved.
									.
						(2)Amendment to
			 INTERNAL REVENUE CODE OF 1986Section 431(d)(1)(A) of the
			 Internal Revenue Code of 1986 is amended—
						(A)by striking
			 (not in excess of 5 years) and inserting (not in excess
			 of 10 years), and
						(B)by redesignating
			 subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)Deemed
				approval
									(i)In
				generalAn application under this paragraph shall be deemed
				approved unless, within 45 days after it is submitted, the Secretary notifies
				the plan sponsor that the actuary has failed to certify to one or more of the
				criteria listed in subparagraph (B).
									(ii)CorrectionsIf,
				within 30 days after receiving a notice under this subparagraph, the plan
				sponsor corrects any omissions identified in the notice under this subparagraph
				or otherwise demonstrates that the actuary’s certification satisfies
				subparagraph (B), the application shall be deemed
				approved.
									.
						(c)Extended
			 smoothing period and wider asset valuation corridor for certain losses
					(1)In
			 general
						(A)The Secretary of the Treasury shall not
			 treat the asset valuation method of a multiemployer plan as unreasonable solely
			 because the plan elects to use either or both of the options described in
			 subparagraph (B) or (C). A plan may elect to use any or all of such options.
			 The election of such options shall apply for purposes of sections 431 and 432
			 of the Internal Revenue Code of 1986.
						(B)With respect to
			 net investment losses incurred in either or both of the first two plan years
			 ending after August 31, 2008, the plan may utilize a smoothing period of not
			 more than ten years.
						(C)For either or both
			 of the first two plan years beginning after August 31, 2008, the asset value
			 reflected by the method may not be more than 130 percent of the current fair
			 market value.
						(2)Deemed
			 approvalThe election by a plan of either or both of the options
			 described in paragraph (1) shall be deemed approved by the Secretary of the
			 Treasury under section 412(d)(1) of the Internal Revenue Code of 1986.
					(d)Modification of
			 Certain Amortization Extensions under Prior LawAny amortization
			 extensions under the terms of section 412(e) of the Internal Revenue Code of
			 1986 (prior to enactment of the Pension Protection Act of 2006) that were
			 granted to multiemployer plans shall remain in effect notwithstanding the
			 impact of investment losses incurred by the plans in 2008, 2009 or 2010, unless
			 the plan sponsor elects otherwise.
				(e)Clarification of
			 multiemployer reporting and disclosure requirementsSections 103(f)(2)(C) and 104(d)(1)(D) of
			 the Employee Retirement Income Security Act of 1974 are both amended by
			 striking as an employer of the participant.
				(f)Effective
			 date
					(1)The amendments
			 made by this section shall take effect as of the first day of the first plan
			 year beginning after August 31, 2008, provided however that any election a plan
			 makes pursuant to this section that affects the plan’s funding standard account
			 for the first plan year beginning after August 31, 2008 shall be disregarded
			 for purposes of applying the provisions of section 305 of the Employee
			 Retirement Income Security Act of 1974 and section 432 of the Internal Revenue
			 Code of 1986 to that plan year.
					(2)Notwithstanding
			 paragraph (1), the restrictions on plan amendments increasing benefits in
			 sections 304(b)(8)(C) of the ERISA and 431(b)(8)(C) of the Internal Revenue
			 Code, as added by this section, shall be effective 30 days after the date of
			 enactment of this Act.
					202.Multiemployer
			 plans in endangered or critical status
				(a)Optional Longer
			 Correction Periods
					(1)Amendment to
			 ERISA
						(A)Funding
			 improvement periodSection 305(c)(4) of the Employee Retirement
			 Income Security Act of 1974 is amended by redesignating subparagraphs (C) and
			 (D) as subparagraphs (D) and (E), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)Election to
				extend periodThe plan sponsor of an endangered or seriously
				endangered plan may elect to extend the applicable funding improvement period
				by up to 5 years, including any extension of the period previously elected
				pursuant to section 205 of the Worker, Retiree and Employer Relief Act of
				2008.
								.
						(B)Rehabilitation
			 periodSection 305(e)(4) of such Act is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraph:
							
								(B)Election to
				extend periodThe plan sponsor of a plan in critical status may
				elect to extend the rehabilitation period by up to five years, including any
				extension of the period previously elected pursuant to section 205 of the
				Worker, Retiree and Employer Relief Act of
				2008.
								.
						(2)Amendment to
			 INTERNAL REVENUE CODE OF 1986
						(A)Funding
			 improvement periodSection 432(c)(4) of the Internal Revenue Code
			 of 1986 is amended by redesignating subparagraphs (C) and (D) as subparagraphs
			 (D) and (E), respectively, and by inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)Election to
				extend periodThe plan sponsor of an endangered or seriously
				endangered plan may elect to extend the applicable funding improvement period
				by up to 5 years, including any extension of the period previously elected
				pursuant to section 205 of the Worker, Retiree and Employer Relief Act of
				2008.
								.
						(B)Rehabilitation
			 periodSection 432(e)(4) of such Code is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraph:
							
								(B)Election to
				extend periodThe plan sponsor of a plan in critical status may
				elect to extend the rehabilitation period by up to five years, including any
				extension of the period previously elected pursuant to section 205 of the
				Worker, Retiree and Employer Relief Act of
				2008.
								.
						(b)Simplification
			 of the Funding Improvement Period for Certain Seriously Endangered
			 Plans
					(1)Amendment to
			 ERISASection 305(c) of the Employee Retirement Income Security
			 Act of 1974 is amended—
						(A)by striking
			 paragraph (5) and redesignating paragraph (6) as paragraph (5), and
						(B)in paragraph (1)
			 by striking (as modified by paragraph (5)).
						(2)Amendment to
			 INTERNAL REVENUE CODE OF 1986Section 432(c) of the Internal
			 Revenue Code of 1986 is amended—
						(A)by striking
			 paragraph (5) and redesignating paragraph (6) as paragraph (5), and
						(B)in paragraph (1)
			 by striking (as modified by paragraph (5)).
						(c)Social Security
			 Level Income Option
					(1)Amendment to
			 ERISASubparagraph (B)(i) of section 305(f)(2) of the Employee
			 Retirement Income Security Act of 1974 is amended by striking
			 204(b)(1)(G)), and inserting 204(b)(1)(G) or any stream
			 of payments that is structured to be similar in amount and duration to such
			 supplements),.
					(2)Amendment to
			 INTERNAL REVENUE CODE OF 1986Subparagraph (A)(i) of section
			 432(f)(2) of the Internal Revenue Code of 1986 is amended by striking
			 411(b)(1)(A)), and inserting 411(b)(1)(A) or any stream
			 of payments that is structured to be similar in amount and duration to such
			 supplements),.
					(3)Effective
			 date
						(A)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subsection shall apply as if included in sections 202(a) and 212(a) of
			 the Pension Protection Act of 2006.
						(B)Transition
			 rule
							(i)In
			 the case of a plan described in clause (ii), a plan shall not be required to
			 comply with the amendments made by this section until the date that is 60 days
			 after the date of enactment of this Act, but such a plan may comply on any
			 otherwise permitted earlier date.
							(ii)A
			 plan is described in this clause if a restriction on benefit payments is or has
			 been imposed, pursuant to section 305(f) of the Employee Retirement Income
			 security Act of 1974 and section 432(f) of the Internal Revenue Code of 1986,
			 in effect with respect to such plan as of the date of enactment of this
			 Act.
							(d)Technical
			 Corrections
					(1)Amendments to
			 ERISASection 305(c) of the Employee Retirement Income Security
			 Act of 1974 is amended—
						(A)in paragraph
			 (1)(B)(i)—
							(i)by
			 striking plan, including— and all that follows through
			 one proposal for reductions and inserting plan, including
			 one proposal for reductions,
							(ii)by
			 striking , and at the end of subclause (I) and inserting a
			 period, and
							(iii)by striking subclause (II),
							(B)in paragraph
			 (7)(A), by striking (1)(B)(i)(I) and inserting
			 (1)(B)(i),
						(C)in paragraph (4)
			 by adding at the end the following:
							
								(E)Plans that
				achieve funding improvement benchmarks while in endangered or seriously
				endangered statusIf the plan’s actuary certifies under
				subsection (b)(3)(A) that the plan has achieved the applicable increase in the
				funding percentage described in paragraph (3) of this subsection and that the
				plan is nevertheless still in endangered status, the provisions of this
				subsection and subsection (d) shall remain in effect until the earlier of the
				expiration of the funding improvement period or the last day preceding the plan
				year for which the actuary certifies that the plan is no longer in endangered
				status.
								,
				and
						(D)in paragraph
			 (4)(C)(ii) by striking all that follows whichever is applicable,
			 and inserting the following:
							
								shall end as of
			 the close of the preceding plan year, except that, until the start of the
			 rehabilitation plan adoption period—(I)the rules of
				subparagraphs (A) and (B) of subsection (d)(1) shall apply if, prior to the
				date the of the critical-status certification, the plan was in the funding
				improvement plan adoption period for the plan year, and
								(II)the rules of
				subsection (d)(2) shall apply if, prior to the date of the critical-status
				certification, the plan was in the funding improvement period for the plan
				year.
								.
						(2)Amendments to
			 INTERNAL REVENUE CODE OF 1986Section 432(c) of the Internal
			 Revenue Code of 1986 is amended—
						(A)in paragraph
			 (1)(B)(i)—
							(i)by
			 striking plan, including— and all that follows through
			 one proposal for reductions and inserting plan, including
			 one proposal for reductions,
							(ii)by
			 striking , and at the end of subclause (I) and inserting a
			 period, and
							(iii)by striking subclause (II),
							(B)in paragraph
			 (7)(A), by striking (1)(B)(i)(I) and inserting
			 (1)(B)(i),
						(C)in paragraph (4)
			 by adding at the end the following:
							
								(E)Plans that
				achieve funding improvement benchmarks while in endangered or seriously
				endangered statusIf the plan’s actuary certifies under
				subsection (b)(3)(A) that the plan has achieved the applicable increase in the
				funding percentage described in paragraph (3) of this subsection and that the
				plan is nevertheless still in endangered status, the provisions of this
				subsection and subsection (d) shall remain in effect until the earlier of the
				expiration of the funding improvement period or the last day preceding the plan
				year for which the actuary certifies that the plan is no longer in endangered
				status.
								,
				and
						(D)in paragraph
			 (4)(C)(ii) by striking all that follows whichever is applicable,
			 and inserting the following:
							
								shall end as of
			 the close of the preceding plan year, except that, until the start of the
			 rehabilitation plan adoption period—(I)the rules of
				subparagraphs (A) and (B) of subsection (d)(1) shall apply if, prior to the
				date the of the critical-status certification, the plan was in the funding
				improvement plan adoption period for the plan year, and
								(II)the rules of
				subsection (d)(2) shall apply if, prior to the date of the critical-status
				certification, the plan was in the funding improvement period for the plan
				year.
								.
						203.Multiemployer
			 plan mergers and alliances
				(a)Multiemployer
			 Plan Alliances
					(1)Amendments to
			 ERISA
						(A)Section 4231 of the Employee Retirement
			 Income Security Act of 1974 is amended by adding at the end the following new
			 subsection:
							
								(e)Multiemployer
				Plan Alliances
									(1)In
				generalThe plan sponsor of a multiemployer plan into which
				another multiemployer plan has been merged may designate the merger as an
				alliance to which the rules of this subsection apply by amending the
				plan—
										(A)to identify the
				allied plan, and
										(B)to delineate the
				terms of operation of the alliance, including the allocation of employer
				contributions and experience gains and losses between the merged plan and the
				partially separate frozen allied plan described in paragraphs (2) and
				(3).
										(2)Applicable
				provisionsExcept to the extent otherwise provided in the plan
				amendment under paragraph (1), sections 302, 304 and 305 (minimum funding),
				Part 1 of Subtitle E (withdrawal liability), sections 4244A and 4281 (plan
				termination), part 3 of subtitle E (plan reorganization and insolvency) and
				section 4261 (financial assistance from the corporation) shall apply to the
				frozen allied plan and the plan into which the allied plan was merged as if
				they were separate plans.
									(3)Frozen allied
				plan treated as separate plan
										(A)Assets and
				liabilitiesThe frozen allied plan that is treated in part as a
				separate plan pursuant to this paragraph comprises the assets and liabilities
				of the allied plan as if it had been amended, effective immediately before the
				effective date of the merger, to cease all benefit accruals.
										(B)Employers
				maintaining planThe employers that were obligated to contribute
				to the allied plan immediately before the effective date of the merger, and any
				successors thereto whether by sale, reorganization or otherwise, shall be
				considered to be the employers maintaining the partially separate frozen allied
				plan, to the extent they continue to have an obligation to contribute with
				respect to participants or facilities covered by the allied plan.
										(C)Participants and
				beneficiariesThe participants and beneficiaries of the allied
				plan immediately before the effective date of the merger shall be considered to
				be the participants and beneficiaries of the partially separate frozen allied
				plan thereafter.
										(4)Treatment of
				merged plan as single planExcept as provided in paragraphs (2)
				and (3), the allied plan and the plan into which it has been merged shall be
				treated as a single plan.
									(5)Other
				rules
										(A)Adoption of
				initial plan amendmentThe plan amendment initially designating a
				merger as an alliance, identifying the allied plan and delineating the terms of
				the alliance must be adopted by no later than the last day of the plan year in
				which the merger takes effect.
										(B)Subsequent
				amendmentsThat initial plan amendment may subsequently be
				modified or repealed, except that the plan gives notice of the change to the
				employers and participants of the allied plan at least 15 days before the
				subsequent amendment takes effect.
										(C)Discretion to
				treat mergers differentlyThe plan sponsor of a multiemployer
				plan may, in its discretion, treat some mergers as alliances and others as full
				mergers, and may prescribe different terms of operation for different
				alliances, if the basis for the distinctions is not
				unreasonable.
										.
						(B)Subsection (b) of section 4231 of such Act
			 is amended by striking and at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 and, and by inserting after paragraph (4) adding at the end the
			 following:
							
								(5)a merger that is
				designated as an alliance under subsection (e) shall not be treated as failing
				to meet any of the criteria of this subsection solely because benefits under
				the allied plan are, or are expected to be, reduced or eliminated pursuant to
				section 305 as a result of the endangered or critical status of the frozen
				allied
				plan.
								.
						(C)Section 404(a) of
			 the Employee Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new paragraph:
							
								(3)With respect to a
				merger of multiemployer plans, including a merger that is designated as an
				alliance under section 4231(e), the plan sponsors of the merging plans shall be
				considered to meet the requirements of paragraph (1)(A) if the plan sponsors
				determine that the merger is not reasonably likely to be adverse to the
				long-term interests of the participants and beneficiaries of the plan for which
				the plan sponsors are responsible prior to the
				merger.
								.
							(i)Section 4231(c) of
			 the Employee Retirement Income Security Act of 1974 is amended by striking
			 The merger of multiemployer plans or the transfer and inserting
			 The merger of multiemployer plans, including a merger that is designated
			 as an alliance, or the transfer.
							(2)Amendments to
			 INTERNAL REVENUE CODE OF 1986Section 412 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(e)Multiemployer
				Plan Alliances
								(1)In
				generalExcept to the extent otherwise provided in the plan
				amendment under section 4231(e)(1) of the Employee Retirement Income Security
				Act of 1974 designating a multiemployer plan merger as an alliance, this
				section and sections 431 and 432 shall apply to the frozen allied plan and the
				plan into which the allied plan was merged as if they were separate
				plans.
								(2)Employers
				maintaining planThe employers that were obligated to contribute
				to the allied plan immediately before the effective date of the merger, and any
				successors thereto whether by sale, reorganization or otherwise, shall be
				considered to be the employers maintaining the partially separate frozen allied
				plan to the extent they continue to have an obligation to contribute with
				respect to participants or facilities covered by the allied plan.
								(3)Participants and
				beneficiariesThe participants and beneficiaries of the allied
				plan immediately before the effective date of the merger shall be considered to
				be the participants and beneficiaries of the partially separate frozen allied
				plan thereafter.
								(4)Treatment of
				merged plan as single planExcept as provided in paragraphs (2)
				and (3) of section 4231(e) of the Employee Retirement Income Security Act of
				1974, the allied plan and the plan into which it has been merged shall be
				treated as a single plan.
								(5)Alliance; allied
				planFor purposes of this subsection, the terms
				alliance and allied plan shall have the same meanings
				as they have under section 4231(e) of the Employee Retirement Income Security
				Act of
				1974.
								.
					(b)PBGC Assistance
			 for Multiemployer Plan MergersSection 4231 of the Employee
			 Retirement Income Security Act of 1974, as amended by this Act, is amended by
			 adding at the end the following:
					
						(f)Facilitated
				Mergers
							(1)In
				generalWhen requested to do so by the plan sponsors, the
				corporation shall take reasonable actions to promote and facilitate the merger
				of two or more multiemployer plans, including a merger that is designated as an
				alliance, if it determines that the transaction is in the interests of the
				participants and beneficiaries of at least one of the plans, and is not
				reasonably expected to be adverse to the long-term interests of the
				participants and beneficiaries of the other plan or plans. Such facilitation
				may include training, technical assistance, mediation, communication with
				stakeholders and support with related requests to other government agencies,
				among other activities.
							(2)Financial
				assistanceTo facilitate mergers, including mergers designated as
				alliances, which it determines are reasonably necessary to enable one or more
				of the plans involved to avoid or postpone insolvency, the corporation may
				provide financial assistance to the merged plan if it reasonably expects that
				such financial assistance will reduce the corporation’s likely long-term loss
				with respect to the plans
				involved.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as of the first day of the first plan year
			 beginning on or after January 1, 2009.
				204.Strengthening
			 participants’ benefit protections
				(a)Increase in
			 Multiemployer Benefit GuaranteeParagraph (1) of section 4022A(c)
			 of the Employee Retirement Income Security Act of 1974 is amended to read as
			 follows:
					
						(1)Except as provided in subsection (g), the
				monthly benefit of a participant or a beneficiary which is guaranteed under
				this section by the corporation with respect to a plan is the product of the
				number of the participant’s years of credited service multiplied by the sum
				of—
							(A)100 percent of the accrual rate up to $11,
				plus 75 percent of the lesser of—
								(i)$33, or
								(ii)the accrual rate,
				if any, in excess of $11, and
								(B)50 percent of the lesser of—
								(i)$40 or
								(ii)the accrual rate,
				if any, in excess of
				$44.
								.
				(b)Qualified
			 Partition of Eligible Multiemployer Plans
					(1)Qualified
			 PartitionsSection 4233 of the Employee Retirement Income
			 Security Act of 1974 is amended by adding at the end the following new
			 subsection:
						
							(g)Qualified
				Partition of Eligible Multiemployer Plans
								(1)In
				generalNotwithstanding subsections (a) through (f), upon the
				election by the plan sponsor of an eligible multiemployer plan of a qualified
				partition, the corporation shall order a partition of the electing
				multiemployer plan in accordance with this subsection, effective on the first
				day of the first month that begins at least 90 days after the date the
				multiemployer plan made the qualified partition election.
								(2)Eligible
				multiemployer planAn eligible multiemployer plan is a
				multiemployer plan as to which—
									(A)the plan actuary
				has certified pursuant to section 305(c) that the plan is currently in critical
				status (within the meaning of section 305(b)(2));
									(B)a substantial reduction in the amount of
				aggregate contributions under the plan has resulted or will result from—
										(i)cases or
				proceedings under title 11, United States Code, with respect to employers,
				or
										(ii)employers’
				ceasing to be in business, if such employers did not pay the full amount of
				withdrawal liability demanded by the plan under section 4219;
										(C)the plan sponsor
				has certified, consistent with projections provided by the plan actuary, that
				the plan is likely to become insolvent;
									(D)the plan sponsor
				has certified, consistent with projections provided by the plan actuary, that
				contributions will have to be increased significantly to prevent
				insolvency;
									(E)the plan sponsor
				has certified that, as of the last day of each of the two immediately preceding
				plan years—
										(i)the ratio of the
				number of the plan’s retirees, beneficiaries of deceased participants, and
				terminated vested participants to the number of the plan’s active participants
				for each such year was at least 2 to 1; and
										(ii)the ratio of
				benefit payments made by the plan for each such year to contributions required
				to be made to the plan under section 304 or 305(e), as applicable, for each
				such year was at least 2 to 1; and
										(F)the plan sponsor
				has certified, consistent with projections provided by the plan actuary, that
				partition would significantly reduce the likelihood that the plan will become
				insolvent.
									(3)Transfers under
				qualified partition orderThe corporation’s qualified partition
				order shall provide for transfers as follows:
									(A)An initial
				transfer of—
										(i)no
				more than the nonforfeitable benefits directly attributable to service with the
				employers referred to in paragraph (2)(ii), and
										(ii)assets
				attributable to any withdrawal liability payments by such employers and, as
				adjusted by any gains or losses thereon, and reduced by any benefit payments
				made with regard to service with the employers.
										(B)As of the last day
				of each plan year following a plan year in which a qualified partition has
				occurred, the plan sponsor shall determine whether during such plan year, the
				aggregate contributions under the plan declined by 10 percent or more as a
				result of events described in paragraph (2)(ii); and if such decline has
				occurred, an additional transfer of—
										(i)no
				more than the nonforfeitable benefits directly attributable to service with
				employers that meets the requirements of paragraph (2)(ii) after the election
				of a qualified partition, and
										(ii)assets
				attributable to any withdrawal liability payments by such employers, as
				adjusted by any gains or losses thereon, and reduced by any benefit payments
				made with regard to service with the employers.
										(4)Plan created by
				qualified partitionThe plan created by the qualified partition
				is—
									(A)a successor plan
				to which section 4022A applies, and
									(B)a terminated
				multiemployer plan to which section 4041A(d) applies, with respect to which
				only the employers described in paragraphs (2)(ii) and (3)(ii) have withdrawal
				liability.
									.
					(2)Effect of
			 Qualified Partition on Premiums
						(A)Clause (i) of
			 section 4006(a)(3)(C) of the Employee Retirement Income Security Act of 1974 is
			 amended by adding at the end the following:
							
								For purposes of this subparagraph, the value
				of assets held by the corporation and the basic benefits guaranteed for
				multiemployer plans shall not include assets and liabilities transferred
				pursuant to a qualified partition order under section
				4233(g).
								.
						(B)Section 4022A(f)
			 of the Employee Retirement Income Security Act of 1974 is amended by adding at
			 the end the following:
							
								(5)Basic benefits guaranteed in connection
				with assets and liabilities transferred to the corporation pursuant to a
				qualified partition order under section 4233(g) shall be disregarded under
				subparagraphs (1), (2), and
				(3)
								.
						(3)PBGC Guarantee
			 of Partitioned Benefits
						(A)Section 4022A of
			 the Employee Retirement Income Security Act of 1974 is amended by adding at the
			 end the following:
							
								(i)The monthly
				benefit of a participant or a beneficiary whose benefit was transferred
				pursuant to a qualified partition which is guaranteed under this section by the
				corporation with respect to a plan is the nonforfeitable benefits of the
				participant or beneficiary transferred pursuant to the qualified
				partition.
								.
						(B)Section
			 4022A(c)(1) of the Employee Retirement Income Security Act of 1974 is amended
			 by striking subsection (g) and inserting subsections (g)
			 and (i).
						(c)Financing for
			 Qualified Partitions and Other Special Matters
					(1)Obligations of
			 the CorporationThe second sentence of section 4002(g)(2) of the
			 Employee Retirement Income Security Act of 1974 is amended to read as
			 follows:
						
							The United States Government is not liable
				for any obligation or liability incurred by the corporation, except with
				respect to liabilities transferred pursuant to a qualified partition of a
				multiemployer plan under section 4233(g) and such other special matters as may
				be designated in legislation making funding available
				therefor.
							.
					(2)PBGC Fund
			 Established
						(A)Fund Established.
			 Section 4005 of the Employee Retirement Income Security Act of 1974 is amended
			 by deleting subsections (d) and (e), redesignating existing subsections (f)
			 through (h) as subsections (e) through (g), and inserting a new subsection (d),
			 as follows:
							
								(d)Establishment of
				Fifth Fund; Purpose; Availability, etc
									(1)In
				generalA fifth fund is hereby established on the books of the
				Treasury of the United States. Such fund shall be for the support of special
				matters undertaken by the corporation to minimize its reasonably expected
				long-term risk of loss with respect to a plan and protect the reasonable
				benefit expectations of plan participants and beneficiaries pursuant to its
				responsibilities under section 4002(a) to encourage the continuation and
				maintenance of voluntary private pension plans for the benefit of their
				participants while maintaining premiums at the lowest level consistent with
				that objective.
									(2)Use of
				fundThe fund established by this subsection shall be used to
				finance obligations undertaken by the corporation under section 4233 (partition
				of multiemployer plans) and such other matters as may be identified from time
				to time in legislation making funding available therefor.
									(3)Credits to
				fundThe fund established under this subsection shall be credited
				with funds made available to the corporation that are designated for special
				matters and the earnings thereon, including any amounts received in connection
				with a qualified partition under section 4233(g), and shall not include
				premiums paid under section 4007, employer liability or withdrawal liability
				payments, the assets of terminated plans or repayments of financial assistance
				under section 4261 or other amounts received in connection with terminated or
				insolvent plans.
									(4)Transactions
				with other fundsNotwithstanding paragraph (3), this fund may
				engage in transactions with the other funds established under this section to
				the extent reasonable and necessary to meet liquidity demands and maximize the
				ability of the corporation to accomplish its mission under section 4002(a)
				without increasing the premiums payable under section 4006.
									(5)InvestmentsThe
				corporation may invest amounts of the fund in such obligations as the
				corporation considers appropriate.
									(6)Obligations of
				United StatesNotwithstanding any other provision of this title,
				obligations of the corporation that are financed by the fund created by this
				subsection shall be obligations of the United
				States.
									.
						(3)Conforming
			 amendments
						(A)Section 4022A(g)
			 of such Act is amended by striking paragraph (2).
						(B)Part 1 of subtitle
			 E of title IV of such Act is amended by striking section 4222, and the table of
			 contents for such Act is amended by striking the item relating to section
			 4222.
						(d)Effective
			 date
					(1)The amendments
			 made by subsection (a) shall apply with respect to plans that first apply for
			 financial assistance from the Pension Benefit Guarantee Corporation after the
			 date of enactment of this Act.
					(2)The amendments
			 made by subsections (b) and (c) shall take effect on the date of enactment of
			 this Act.
					
